     Case 2:20-mj-30032-DUTY ECF No. 12 filed 09/29/20     PageID.20   Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
v.                                                  Case No. 20-mj-30032
                                                    District Judge Paul D. Borman
PHILLIP JAMES,

        Defendant.                      /

ORDER DETAINING DEFENDANT PHILLIP JAMES PURSUANT TO 18
 U.S.C. § 3142(g) AFTER CONDUCTING A DE NOVO DISTRICT COURT
DETENTION HEARING ON SEPTEMBER 25, 2020, FINDING BY CLEAR
 AND CONVINCING EVIDENCE THAT THERE ARE NO CONDITIONS
 OF RELEASE THAT WILL REASONABLY ASSURE THE SAFETY OF
THE COMMUNITY IF DEFENDANT WAS RELEASED FROM CUSTODY

        Defendant Phillip James is charged in a Complaint with a violation of Title

18 U.S.C. § 922(g)(1), felon in possession of a firearm, on November 8, 2019. The

Government requested detention pending trial before the presiding magistrate

judge. On Thursday, September 24, 2020, Magistrate Judge Elizabeth Stafford held

a detention hearing pursuant to 18 U.S.C. § 3142(f), and granted Defendant release

under conditions after considering the factors contained in § 3142(g). The

Government immediately requested a stay of the Order and a de novo detention

hearing before the presiding district judge. (§ 3145(c).) On Friday, September 25,

2020, this Court held a de novo detention hearing. This Court heard proffers from




                                            1
  Case 2:20-mj-30032-DUTY ECF No. 12 filed 09/29/20         PageID.21    Page 2 of 4




the Government and defense counsel, and received the Pretrial Services Report

from the pretrial services officer recommending detention.

      The evidence proffered by the Government stated that Defendant Phillip

James and his cousin Shedrick James drove to Detroit from Indiana arriving about

11:00 p.m. on a dead-end street where a shoot-out occurred with unknown

assailants. Defendant stated to police that they had driven to Detroit for a party,

and were directed to this location by someone named Bob and Weave.

      During the shoot-out, which occurred after his cousin exited the Honda

Accord to smoke, Defendant's car received bullet holes on the driver's side, and

there were multiple 9 mm shell casings found inside, evidencing that Defendant

Phillip James was shooting out, and receiving incoming bullets while his cousin

was outside the car.

      During the shoot-out, Defendant jumped into the driver's seat and started

moving the car--accidentally running over his cousin, ultimately killing him.

Defendant pulled his cousin into the car and drove to a convenience store where he

called 911, and was seen on cameras going to and returning from drink coolers

from which the Beretta firearm was recovered by police the next day. Ballistics

tests matched the shell casings found in the Honda with that Beretta firearm. While

at the convenience store, Defendant called 911 to report the incident, and then

drove to the Dearborn Police Department where his cousin was pronounced dead.

                                          2
  Case 2:20-mj-30032-DUTY ECF No. 12 filed 09/29/20         PageID.22    Page 3 of 4




      At the scene of the shoot-out police found: (1) a different gun, a Glock,

outside on the ground, and (2) bullet casings--not from the Beretta gun found at the

cooler.

      The Pretrial Services Agency Report stated that Defendant Phillip James has

two prior drug convictions: a 2003 federal narcotics conviction from Indiana for

which he received a 70-month sentence, and a 2013 Indiana state conviction for

narcotics for which he received a four-year sentence.

      Defendant's attorney stated that Defendant Phillip James just went to Detroit

with his cousin for a ride and a party, and that his cousin had received this address

on the dead-end street from "Bob and Weave." He also stated that Defendant

maintained verified employment since his release from state incarceration in 2016,

and that upon learning that the United States Marshals were looking for him, he

turned himself in in Indiana and was permitted to travel to Detroit for this case.

      In reply, the Government noted that the front of the Honda Accord contained

human tissue and blood.

      The Court finds that there is clear and convincing evidence of Defendant's

guilt on the felon in possession charge: clear and convincing evidence that

Defendant possessed the Beretta gun that was found the next day in the cooler that

Defendant had approached, that the shell casings inside the car where Defendant




                                          3
  Case 2:20-mj-30032-DUTY ECF No. 12 filed 09/29/20        PageID.23    Page 4 of 4




was the sole occupant during the shoot-out, came from that gun, and that

Defendant has two prior felony convictions.

      Accordingly, the Court concludes that, given the overwhelming evidence of

guilt in this gun case, and his two prior serious drug convictions, pursuant to 18

U.S.C. § 3142(g), there are no conditions of release that can reasonably assure the

safety of the community if Defendant was released from custody pending trial. The

Court orders that Defendant Phillip James be DETAINED pending trial.

      SO ORDERED.

DATED: September 29, 2020              s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          4
